                       Case 1:21-cr-00007-JDB Document 1 Filed 12/10/20 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                           )
                             v.                                      )
                  MICHAEL MCKAY                                      )       Case No.
             DOB: xx/xx/xxxx-PDID: xxx-xxx                           )
                                                                     )
                                                                     )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   December 9, 2020               in the county of                                      in the
                       District of            Columbia          , the defendant(s) violated:
            Code Section                                                        Offense Description
18 U.S.C. § 922(g)(1)                              knowing he had previously been convicted of a crime punishable by
                                                   imprisonment for a term exceeding one year, did possess in and affecting
                                                   commerce, a firearm and ammunition, and did receive a firearm and
                                                   ammunition, which had been shipped and transported in interstate and foreign
                                                   commerce, that is, a Beretta 92FS, 9mm semi-automatic pistol and 9mm
                                                   ammunition.




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔Continued on the attached sheet.
         ’



                                                                                               Complainant’s signature

                                                                                          JAMES FREDERIQUE, Officer
                                                                                                Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by Telephone (specify reliable electronic means).                                                            Digitally signed by Zia M.

Date:             12/10/2020
                                                                              Zia M. Faruqui Faruqui
                                                                                             Date: 2020.12.10 13:50:58 -05'00'
                                                                                                  Judge’s signature

City and state:                           Washington, DC                             ZIA M. FARUQUI, U.S. Magistrate Judge
                                                                                                Printed name and title




        Print                        Save As...                  Attach                                                     Reset
